State of North Carolina Department of the Secretary of State ARTICLES OF AMENDMENT OF M&F BANCORP, INC. Pursuant to §55-10-06 of the General Statutes of North Carolina, the undersigned corporation hereby submits the following Articles of Amendment for the purpose of amending its Articles of Incorporation. 1. The name of the corporation is: M&F BANCORP, INC. 2. The text of each amendment adopted is as follows (State below or attach): See attached Exhibit A. 3. If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment, if not contained in the amendment itself, are as follows: Not applicable. 4. The date of adoption of each amendment was as follows:June 10, 2009. 5. The amendment was approved by shareholder action, and such shareholder approval was obtained as required by Chapter 55 of the North Carolina General Statutes. 6. These articles will be effective upon filing, unless a delayed time and date is specified: This the 10th day of June, 2009. M&F BANCORP, INC. Name of Corporation Kim D.
